Opinion issued November 21, 2013




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-13-00879-CV
                             ———————————
                        IN THE INTEREST OF P.A., a CHILD

       On Appeal from the 315th District Court of Harris County, Texas
                     Trial Court Case No. 2012-02707J


                           MEMORANDUM OPINION

      Appellant, Rebeca Camp, appealed from the trial court’s judgment signed

September 25, 2013. On November 4, 2013, the trial court granted Camp’s motion

for new trial. The granting of a motion for new trial restores the case to its position

before the former trial and renders any appeal moot. See TEX. R. APP. P. 21.9(b).

      Accordingly, we dismiss the appeal as moot. See TEX. R. APP. P. 43.2(f).

We dismiss any pending motions as moot.

                                   PER CURIAM
Panel consists of Justices Jennings, Sharp, and Brown.




                                        2